Exhibit 10.37

THIRD AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered into
as of the 14th day of December 2012 (the “Effective Date”) by and between HAROLD
F. ZAGUNIS (the “Executive”) and REDWOOD TRUST, INC., a Maryland Corporation
(the “Company”).

WHEREAS, the Executive and the Company have entered into an Amended and Restated
Employment Agreement dated as of March 31, 2009 (as subsequently amended as of
February 24, 2011 and May 17, 2012, the “Employment Agreement”); and

WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
which is hereby acknowledged, the Executive and the Company hereby agree that
the Employment Agreement is hereby amended as follows effective upon the
Effective Date:

(1) Section 7(c) of the Employment Agreement shall be amended and restated to
read in its entirety as follows:

“Release Agreement.  As a condition of receiving any of the payments and
benefits set forth in this Section 7, the Executive shall be required to execute
a mutual release agreement in the form attached hereto as Exhibit C or Exhibit
D, as appropriate, and such release agreement must have become effective in
accordance with its terms within 75 days following the termination date. The
Company, in its sole discretion, may modify the term of the required release
agreement to comply with applicable state law and may incorporate the required
release agreement into a termination agreement or other agreement with the
Executive.”

Except as hereby specifically amended or modified, the terms of the Employment
Agreement, as amended by this Agreement, shall remain in full force and
effect. This Agreement may be executed by the parties hereto in two
counterparts, each of which shall be an original and all of which together shall
constitute one and the same agreement. This Agreement shall be governed in all
respects by the laws of the State of California (without regard to conflict of
law principles).

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date first above written.

 

    REDWOOD TRUST, INC.       By:  

/s/ Martin S. Hughes

        Name: Martin S. Hughes         Title: Chief Executive Officer      
HAROLD F. ZAGUNIS        

/s/ Harold F. Zagunis

 